Citation Nr: 0935756	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for lumbosacral strain with degenerative 
changes (low back disability) from June 23, 2003, to 
September 3, 2008.

2.  Entitlement to an increased disability rating in excess 
of 40 percent for lumbosacral strain with degenerative 
changes (low back disability) from September 4, 2008.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for pseudofolliculitis barbae (skin disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, that denied increased rating in excess of 
10 percent for lumbosacral strain with degenerative changes 
and pseudofolliculitis barbae.  The Veteran appealed that 
decision.  

In a September 2008 rating decision, the RO increased the 
rating for the service-connected lumbosacral strain with 
degenerative changes from 10 percent disabling to 40 percent 
disabling, effective from September 4, 2008.  Because this 
increase in the evaluation of the Veteran's lumbosacral 
strain with degenerative changes does not represent the 
maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board notes that the Veteran was scheduled for a hearing 
on August 5, 2009.  The Veteran failed to appear and provided 
no statement to explain his failure or to request to 
reschedule his hearing.  The Board will, therefore, 
adjudicate the Veteran's claims based on the evidence of 
record.


FINDINGS OF FACT

1.  From June 23, 2003, to September 3, 2008, the Veteran's 
back condition did not manifest muscle spasm on extreme 
forward bending or loss of lateral spine motion; moderate 
limitation of motion; forward flexion limited to more than 30 
degrees and less than 60 degrees; ankylosis; or any 
intervertebral disc syndrome.

2.  Beginning September 4, 2008, the Veteran's back condition 
manifested a forward flexion of 30 degrees with pain 
representing severe limitation of motion of the lumbar spine.  
However, the Veteran's back condition did not manifest any 
evidence of residuals of a fractured vertebra; ankylosis; or 
evidence of intervertebral disc syndrome.

3.  Beginning September 4, 2008, the Veteran's back condition 
manifested bilateral neurological conditions analogous to 
mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's pseudofolliculitis barbae affects 5 percent 
of the exposed area of the Veteran's body and is not noted to 
be disfiguring.  The Veteran uses medication and has not been 
prescribed systemic therapy to control his pseudofolliculitis 
barbae.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for low back disability, for the period from June 23, 
2003, to September 3, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295, 5237 (2002, 2003, 2008).

2.  The criteria for an evaluation in excess of 40 percent 
for low back disability have not been met since September 4, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295, 
5237 (2002, 2003, 2008).

3.  The criteria for a separate 10 percent evaluation, 
beginning September 4, 2008, for an associated right sided 
neurological condition analogous to mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2008).

4.  The criteria for a separate 10 percent evaluation, 
beginning September 4, 2008, for an associated left sided 
neurological condition analogous to mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
disabling for pseudofolliculitis barbae have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7806 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that  VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  8 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2003, prior to the initial adjudication of his 
claims.  A letter sent in March 2006 informed him of his and 
the VA's respective responsibilities in obtaining supporting 
evidence and also complied with Dingess by also apprising him 
of the downstream disability rating and effective date 
elements of his claims.  Moreover, the Veteran was provided 
with a Vasquez-Flores notice in August 2008.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
The Veteran was examined for VA compensation purposes in July 
2003 and September 2008.  These examination reports are 
adequate for rating purposes with respect to his low back 
disability and associated neurological complications, and 
skin disability insofar as determining the relative severity 
of these conditions.  38 C.F.R. § 4.2.  The Board finds that 
the current record contains sufficient medical evidence with 
which to accurately evaluate the severity of these 
disabilities, that is, without the need for another 
examination.  38 C.F.R. § 3.327.  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or the Court.




Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran seeks a higher evaluation for his service-
connected lumbosacral strain with degenerative changes.  The 
Veteran's back condition is currently rated as 10 percent 
disabling, for the period from January 1, 1987, to September 
3, 2008, and 40 percent disabling, September 4, 2008, 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 and 5237.

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in standing position; and a 40 percent rating was warranted 
for severe lumbosacral strain with evidence of listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
A 60 percent evaluation was warranted for residuals of a 
fractured vertebra if there was abnormal mobility requiring a 
neck brace (jury mast) but no spinal cord involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in effect prior 
to September 26, 2003).  A 60 percent evaluation was 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle and a 100 percent evaluation was given 
for ankylosis of the spine at an unfavorable angle with 
marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (as in effect 
prior to September 26, 2003).  A 100 percent evaluation for 
residuals of fracture of a vertebra was warranted if there 
was spinal cord involvement and the injured individual was 
bedridden or required long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (as in effect prior to September 26, 
2003).

In addition to the foregoing, a 50 percent evaluation was 
warranted for unfavorable ankylosis of the lumbar spine, and 
a 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine (Diagnostic Code 5289) (as in effect 
prior to September 26, 2003).  

The rating schedule also provided for a 20 percent rating was 
warranted for moderate limitation of motion and a 40 percent 
rating required severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect 
prior to September 26, 2003).  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides for a 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or where the combined range 
of motion of the thoracolumbar spine is less than 120 
degrees; or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(effective September 26, 2003).  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is warranted 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent evaluation 
is warranted for unfavorable ankylosis of the entire spine.  
Id.

For VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).

The schedule also includes criteria for evaluation of nerve 
injuries.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Other potentially applicable criteria include that for 
evaluation of intervertebral disc syndrome.  Under the 
provisions of Diagnostic Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) was rated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under  38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method resulted in the higher rating.  38 CFR 
4.71a, Diagnostic Code 5293 (in effect from September 23, 
2002, through September 25, 2003).  A 10 percent rating was 
warranted under Diagnostic Code 5293 for IDS with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
Id.  A 20 percent rating was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; and a 40 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.  The highest rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.

Effective September 26, 2003, the rating criteria for 
intervertebral disc syndrome remained the same but a notation 
was added indicating that the disorder could be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
from September 26, 2003).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The schedule also provides for compensation for arthritis due 
to trauma and substantiated by x-ray findings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  A 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent rating is appropriate upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and Diagnostic Code 
8720 refers to neuralgia of the sciatic nerve.

The Veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal.  See 
VAOPGCPREC 7-2003.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000).

Facts

VA treatment records from June 2002 to September 2008 show 
continued treatment for mild paravertebral tenderness with a 
full range of lumbar motion.    

In July 2003, the Veteran was afforded a VA examination.  The 
Veteran stated that he experienced constant burning, soreness 
and stiffness.  The pain radiated to legs.  He stated that 
physicians recommended bed rest for his condition as often as 
three times per month, which lasted for eight days.  The 
Veteran was noted to be able to do all the activities of 
daily living without any restrictions and continued to work.  
The examination revealed no complaints of radiating pain on 
movement.  Muscle spasm was absent, and no tenderness was 
noted.  Negative straight leg raising was noted on the right 
and the left.  No signs of radiculopathy were present.  The 
examination showed forward flexion to 90 degrees, extension 
to 25 degrees, lateral flexion to 30 degrees to the right and 
35 degrees to the left, and rotation to 30 degrees to each 
side.  The examiner stated that motion of the spine was 
additionally limited by pain.  There was no additional 
limitation due to fatigue, weakness, lack of endurance or 
incoordination, nor was there any ankylosis of the spine.  
Neurological, motor and sensory functions were within normal 
limits.  The right lower extremity reflexes revealed knee 
jerk 2+ and ankle jerk 2+.  The left lower reflexes revealed 
knee jerk 2+ and ankle jerk 3+.  The x-rays showed 
degenerative arthritis with mild degenerative changes at L2-
L4.  The diagnosis was lumbosacral strain with degenerative 
changes.  

A February 2004 private treatment note showed that a lumbar 
myelogram was reviewed and showed that the Veteran had severe 
degenerative change in L2-L3 and L3-L4 with disc herniation 
on the left side.  The note indicated that the Veteran 
required continued treatment.

On September 4, 2008, the Veteran was afforded a VA 
examination.  He reported stiffness, weakness, numbness and 
erectile dysfunction.  The Veteran exhibited no visual 
disturbances, fevers, bladder complaints, malaise, bowel 
complaints, dizziness or weight loss.  He reported constant 
pain in low back that traveled to his legs.  He reported pain 
as burning, aching and cramping.  The pain could be elicited 
by physical activity and stress, but could be relived by 
rest.  His reported functional impairments included walking 
too long, sitting too long and getting in and out of his car.  
The examination revealed no evidence of radiating pain on 
movement.  Muscle spasm was absent.  There was tenderness in 
thoracolumbar areas.  There was negative straight leg raising 
test on the right and left.  There was no ankylosis of lumbar 
spine.  The examination showed forward flexion to 30 degrees, 
extension to 30 degrees, lateral flexion to 15 degrees to the 
right and to the left, and rotation of 30 degrees to each 
side.  The joint function of the spine was not additionally 
limited by fatigue, weakness, lack of endurance and 
incoordination.  The examination revealed normal head 
position with symmetry in appearance, and symmetry of spinal 
motion with normal curves of the spine.  There were no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  Neurological, motor, sensory 
functions were within normal limits.  However, the right 
lower extremity reflexes revealed knee jerk 1+ and ankle jerk 
1+, and the left lower reflexes revealed knee jerk 1+ and 
ankle jerk 1+.  The diagnosis was lumbosacral strain with 
degenerative changes.  

The Board first notes that the period from June 23, 2003, to 
September 26, 2003, the date the regulations changed, will be 
reviewed only under the old rating criteria, whereas the 
period subsequent to September 26, 2003, will be reviewed 
under the new and the old criteria.  

From June 23, 2003, to September 3, 2008

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 10 percent disabling for 
lumbosacral strain with degenerative changes is not warranted 
for the period from June 23, 2003, to September 3, 2008, 
under the new and old regulations.  In reaching this 
determination, the Board notes that the range of motion 
findings obtained at the July 2003 VA examination reflect 
mild limitation of motion and no functional impairment, but 
given his complaints of pain, a rating of 10 percent for mild 
limitation of motion under former Diagnostic Code 5292 is 
appropriate, even when pain and the DeLuca factors are 
considered.  The preponderance of the evidence, however, is 
against a finding that the condition was productive of mild 
limitation of motion, and thus an evaluation in excess of 10 
percent under former Diagnostic Code 5292 is not warranted.

Further, the July 2003 VA examination report and outpatient 
treatment records show no indication that the disability was 
manifested by muscle spasm on extreme forward bending or loss 
of lateral spine motion.  Indeed, the Veteran does not 
contend otherwise.  Thus, a higher rating under former 
Diagnostic Code 5295 is not warranted.  

An evaluation in excess of 10 percent is not warranted under 
former Diagnostic Code 5293.  In reaching this conclusion, 
the Board notes the above findings reflect that he had no 
radiculopathy, exhibited sensation to pinprick, and that a 
neurological examination was negative.  Indeed, there was no 
medical evidence showing that the Veteran had intervertebral 
disc syndrome.  As such, the Board finds that a rating in 
excess of 10 percent under former Diagnostic Code 5293 is not 
warranted.

The Board finds that a rating in excess of 10 percent is not 
warranted under the new criteria, specifically, under 
Diagnostic Code 5237, because the evidence does not 
demonstrate forward flexion that is limited to more than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine that is greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine  not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait for abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis; 
ankylosis; or any intervertebral disc syndrome.  As such, 
entitlement to an evaluation in excess of 10 percent 
disabling for lumbosacral strain with degenerative changes, 
for the period from June 23, 2003, to September 3, 2008, is 
denied.

From September 4, 2008

The evidence does not support a higher disability rating 
under the former or present rating criteria, and the Board 
finds that entitlement to an evaluation in excess of 40 
percent disabling for lumbosacral strain with degenerative 
changes is not warranted from September 4, 2008.  

The Veteran is not entitled to a disability rating in excess 
of 40 percent under Diagnostic Code 5237 or 5293, because he 
is already in receipt of the maximum rating.  Because the 
evidence does not show that the Veteran has intervertebral 
disc syndrome, he is not entitled to a higher rating under 
Diagnostic Code 5293.  Beginning September 4, 2008, the 
Veteran's back condition manifested a forward flexion of 30 
degrees, which represents a severe limitation of motion of 
the lumbar spine under Diagnostic Codes 5235-5242.  However, 
the Veteran's back condition did not manifest evidence of 
residuals of a fractured vertebra; ankylosis; or any evidence 
of intervertebral disc syndrome.  As such, entitlement to an 
evaluation in excess of 40 percent for lumbosacral strain 
with degenerative changes from September 4, 2008, is denied.

In light of the evidence the Board also finds that beginning 
September 4, 2008, the Veteran is entitled to separate 
evaluations of 10 percent for associated neurological 
conditions analogous to right and left side mild incomplete 
paralysis of the sciatic nerve.  Beginning September 4, 2008, 
the Veteran's back condition manifested symptoms of bilateral 
associated neurological condition analogous to mild 
incomplete paralysis of the sciatic nerve.  As such, 
entitlement to a separate evaluation of 10 percent disabling, 
and no higher, for an associated neurological condition 
analogous to right sided mild incomplete paralysis of the 
sciatic nerve, beginning September 4, 2008, and no earlier, 
is granted, and entitlement to a separate evaluation of 10 
percent disabling, and no higher, for an associated 
neurological condition analogous to left sided mild 
incomplete paralysis of the sciatic nerve, beginning 
September 4, 2008, and no earlier, is granted.

Pseudofolliculitis barbae

The Veteran seeks an increased evaluation for 
pseudofolliculitis barbae,
currently evaluated as 10 percent disabling, pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board notes that during the pendency of the appeal, the 
rating schedule for evaluating scars was revised and amended.  
See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective 
date of the revisions is October 23, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date. Because the Veteran's claim was 
received prior to October 23, 2008, the revised criteria are 
not for application in his case.  The Board notes that the 
amendment allows for a Veteran to request a review of a scar 
disability under the revised criteria irrespective of whether 
the Veteran's disability has increased since the last review.  
Id.  No such request has been made.

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

VA treatment records from June 2002 to September 2008 do not 
contain objective clinical findings.  

At the July 2003 VA examination, the Veteran complained of 
exudation, itching, shedding and crusting.  These symptoms 
occurred intermittently, as often as with shaving, with each 
occurrence lasting for days.  The skin disease involved areas 
that were exposed to the sun, including the face.  He had not 
been receiving treatment for skin for 12 months prior to the 
examination.  The skin disease resulted in no functional 
impairment or any time lost from work.  The diagnosis was 
pseudofolliculitis barbae with no change.  

The Veteran underwent another VA examination in September 
2008.  It was noted that the skin disease involved areas that 
were exposed to the sun, including face and neck.  He 
continued to complain of itching, exudation, shedding and 
crusting.  He had no ulcer formation.  His symptoms occurred 
intermittently as often as three times a month with each 
occurrence lasting for two weeks.  In the year prior to the 
examination the Veteran had four attacks.  The Veteran had 
begun taking medication.  He continued to experience no 
functional impairment due to his skin condition.  The 
examination revealed that the Veteran's skin condition did 
not include scars and was present on the neck, chin and 
occiput.  The skin disease was characterized by crusting, 
disfigurement, induration of less than six square inches and 
hypopigmentation of less than six square inches.  There was 
no ulceration, exfoliation, tissue loss, inflexibility, 
hyperpigmentation, abnormal texture or limited motion. The 
skin lesion coverage of the exposed area was 5 percent.  The 
skin lesion coverage relative to the whole body was 1 
percent.  The skin lesions were not associated with systemic 
disease.  In addition, the skin lesions did not manifest in 
connection with a nervous condition.  The examiner concluded 
that there was no change in diagnosis.

The Board has reviewed other Diagnostic Codes, including 
7800, 7801, 7802, 7803, 7804 and 7805.  Diagnostic Code 7800 
provides a 10 percent rating where there is one 
characteristic of disfigurement.  In this case, the Board 
notes that the Veteran's skin disease may result in abnormal 
texture.  However, the evidence does not show any other 
characteristics of disfigurement that would warrant a higher 
rating under Diagnostic Code 7800.  Specifically, the Veteran 
does not have scarring, hypopigmentation or 
hyperpigmentation, underlying soft tissue damage, skin 
induration or inflexibility to warrant a higher rating under 
this Diagnostic Code.  In addition, Diagnostic Codes 7801 and 
7802 do not apply, because they provide a rating for other 
parts of the body.  The evidence does not show unstable 
superficial scarring to warrant a higher rating under 
Diagnostic Code 7803.  The evidence also does not reflect 
superficial scars that are painful on examination, ratable 
under Diagnostic Code 7804.  Lastly, the evidence does not 
show scars that limit facial function rated under Diagnostic 
Code 7805.  

In light of the evidence, the Board finds that an evaluation 
in excess of 10 percent disabling for pseudofolliculitis 
barbae is not warranted.  The Veteran's pseudofolliculitis 
barbae affects 5 percent of the exposed area of the Veteran's 
body and 1 percent of the entire body, and is not noted to be 
disfiguring.  The Veteran uses medication, which has 
alleviated the symptoms, and has not been prescribed systemic 
therapy to control his skin disease.  As such, entitlement to 
an evaluation in excess of 10 percent disabling for 
pseudofolliculitis barbae must be denied.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for pseudofolliculitis barbae.  The 
benefit-of-the doubt doctrine is inapplicable and this claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.

Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  The Board observes that 
there is no showing the disability results in marked 
interference with employment.  His disabilities have not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





























ORDER

Increased disability rating in excess of 10 percent for 
lumbosacral strain with degenerative changes from June 23, 
2003, to September 3, 2008, is denied.

Increased disability rating in excess of 40 percent for 
lumbosacral strain with degenerative changes from September 
4, 2008, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate rating of 10 percent beginning 
September 4, 2008, but no earlier, for an associated 
neurological condition analogous to right sided mild 
incomplete paralysis of the sciatic nerve is granted, subject 
to subject to the law and regulations governing the payment 
of monetary benefits.

Subject to the law and regulations governing payment of 
monetary benefits, a separate rating of 10 percent beginning 
September 4, 2008, but no earlier, for an associated 
neurological condition analogous to left sided mild 
incomplete paralysis of the sciatic nerve is granted, subject 
to subject to the law and regulations governing the payment 
of monetary benefits.

Increased disability rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


